810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry R. SMITH, Plaintiff-Appellant,v.A.R. JAGO;  Captain Jordan;  Inspector Jones, Defendants-Appellees.
No. 86-3567.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellees' motion to dismiss the appeal on the grounds that the order from which this appeal was taken is not final and appealable.   Appellant has responded to the motion to dismiss.


2
The order of the district court from which this appeal was taken dismissed appellant's cause of action with respect to one defendant for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, but did not finally adjudicate the cause of action with respect to the remaining defendants.   The record contains no certification pursuant to Rule 54(b), Federal Rules of Civil Procedure, that the order is final and appealable.   The order is therefore not a final and appealable decision pursuant to 28 U.S.C. § 1291.   Moody v. Kapica, 548 F.2d 133 (6th Cir.1976) (per curiam);   Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam);   Balsbuagh v. City of Westland, 458 F.2d 1358 (6th Cir.1972) (per curiam).   This Court is therefore without jurisdiction to entertain the merits of this appeal.


3
Accordingly, it is ORDERED that the motion to dismiss be and it is hereby granted, and the appeal is dismissed for lack of jurisdiction.